DETAILED ACTION

Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 3/15/21.  Claims 1-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1) in view of  Dey et al (US 20190198179 A1), and in further view of Markovic et al (US 20180357359 A1).

Claim 1. 	DeBruin teaches a method comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient, (par. 32); wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients), 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient (Abstract; methodology 
executing, by the computing system, a plurality of simulations of a plurality of candidate treatments generated by the computing system based on the model; (par. 69- This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood ) and
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold. (abstract:  to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses; par. 69)
Claim 1 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. The DeBruin reference discloses using measuring a plurality of patient parameters but does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.

Claim 1 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of 
Claim 8	DeBruin teaches a computer program product, comprising: 
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation(par. 81-software and hardware systems) comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient (par. 32);, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8;  par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients) 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the 
 executing, by the computing system, a plurality of simulations of a plurality of candidate treatments generated by the computing system based on the model;  (par. 69- This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood ) and
 identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold. (abstract:  to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses; par. 69)
Claim 8 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. The DeBruin reference discloses using measuring a plurality of patient parameters but does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.
Dey disloses a method and system to general a model using a sequence of of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a 
Claim 8 has been amended to recite “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey teach the method/system of claim 8 as explained, but do not expressly disclose abductive reasoning to reduce model uncertainty.  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in 
Claim 15. 	DeBruin teaches a system, comprising: a processor; and a memory storing one or more instructions which (par. 81), when executed by the processor, performs an operation comprising:
 generating, by the system based on data received from a plurality of data sources, a data model describing a patient, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 32) ; wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients)
generating, by the system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of 
 executing, by the system, a plurality of simulations of a plurality of candidate treatments generated by the computing system based on the model;  (par. 69- This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood) and 
identifying a first candidate treatment of the plurality of candidate treatments that reduces an uncertainty value of the data model below a threshold. (abstract:  to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses ;par. 69)
Claim 15 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. The DeBruin reference discloses using measuring a plurality of patient parameters but does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.
Dey disloses a method and system to general a model using a sequence of of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of 
Claim 15 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).   DeBruin and Dey teach the method/system of claim 8 as explained, but do not expressly disclose abductive reasoning to reduce model uncertainty.    Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)

s  2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1), Dey et al (US 20190198179 A1), and Markovic et al (US 20180357359 A1) as applied to claims 1, 8 and 15, and in further view of Ghanbari et al (US 20140122109 A1)	 
Claims  2, 9, 16 	DeBruin, Dey and Markovic in combination  teach the method of claim 1 as explained but do not disclose, wherein the observation data comprises: (i) audio data recorded by a microphone of the computing system, and (ii) image data captured by a camera of the computing system, wherein generating the plurality of candidate diagnoses is further based on: (i) an evaluation of the patient performed by the medical professional, (ii) results of a plurality of patient examinations, (iii) medical literature, and (iv) social media data.
	Ghanbari teaches various types of patient data used in generating the candidate diagnoses.  (par. 67- This patient data may include patient-supplied complaint and history information, a list of likely diagnoses as determined by the server, and a list of suggested further steps to take, e.g., taking readings of various signs, ordering particular lab tests, etc. During the course of the medical professional's interaction with the patient, the medical professional may supply additional data to the system.)  At the time of the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Dey and Markovic in combination, with the teaching of Ghanbari to incorporate various types of data from the patient with the motivation of generating a more precise model and more likely diagnoses. 

Claim 4, 11, 18	DeBruin teaches The method of claim 3, further comprising: receiving data describing an outcome of the first candidate treatment for the patient; and retraining the data model based on the outcome of the first candidate treatment, the first candidate diagnosis, and the plurality of simulations. (par. 20, 30- training databases holding or comprising a multiplicity of patient data records, in which each patient data record includes a multiplicity of clinical, symptomatic and laboratory data and includes the corresponding outcome data relating to patient assessment status; Fig. 5-iterative processing : learning and retraining (143-148)
Claim 5, 12, 19 	DeBruin teaches the method of claim 4, wherein the data model comprises a plurality of features, wherein retraining the data model comprises identifying a new feature by a learning algorithm. (par. 18- processing the first level training dataset in a series of processes including preprocessing, feature extraction, and dimensionality reduction processes to select a reduced-dimension feature data subset. The reduced feature data subset being derived by means of processing the data to compute features appearing to be discriminative and relevant for a useful assessment of the patient status)

Claim 7, 14	DeBruin teaches the method of claim 6, further comprising: generating the data model based on the patient state data, wherein the data model comprises a plurality of vectors describing a plurality of features of the patient state. (par. 45 biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector)

Response to Arguments
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the prior art does not teach features recited in the claims as amended.  
	In response, the Examiner has provided new grounds of rejection and a new reference to address the amended features.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Narain et al (US 20160171383 A1)- a system and method for healthcare analysis in with data corresponding to a plurality of patients is received. The data is parsed to generate normalized data for a plurality of variables, with normalized data generated for more than one variable for each patient.
Luo (“Recurrent Neural Networks For Classifying Relations In Clinical Notes”) discloses neural network to review and extract data from patient records and clinical notes.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Rachel L. Porter/Primary Examiner, Art Unit 3626